DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art cited in this office action:
Zhu et al. (CN 107372267 A, hereinafter “Zhu”)

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zhu discloses (see description, paragraphs [0015]-[0036], and figures 1 and 2) a system for intelligent feeding on the basis of feedback regarding behavior characteristics of swimming-type fishes, the system specifically comprising: a feeder, a track (corresponding to the rack), a slide block, a weighing sensor, a camera, a controller, and the like; the track is horizontally arranged above a culture pond, the slide block is driven by a servo motor to slide in the track, the feeder is connected to the slide block, the weighing sensor is used for detecting the weight of the feeder, and the camera is located at the middle position of the bottom of the feeder; the feeder comprises a feed dispensing pipe, a screw conveyor, a feed storage bin, and a feed scattering tray; feed in the feed storage bin flows into the feed dispensing pipe by means of the screw conveyor, and the feed is uniformly scattered into the culture pond by means of the feed scattering tray; the camera, the motor of a screw conveyor, the servo motor, and the weighing sensor are each connected to the controller; the camera acquires a video signal of a school of fish and measures the degree of irregularity of the distribution probability of change characteristics of 
 Zhu fails to teaches wherein the controller comprises a control box, a development board, night vision camera infrared fill lights, infrared sensors, and a mechanical infrared sensing assister; and the night vision camera infrared fill lights are arranged on both sides of a night vision fisheye wide­angle camera, the infrared sensors are mounted inside the control box, the total number of the infrared sensors is 4, an angle of 90° is formed between adjacent infrared sensors, the infrared sensors cooperate with the mechanical infrared sensing assister to provide monopulse signals to the development board, the development board calculates, according to the intensity of the water fluctuation of a pond circulating aquaculture pond reflected by the monopulse signals, the intensity EJ of the feeding behavior of a school of fish on the basis of the intensity of the water fluctuation and calculates the intensity E of the feeding behavior of the school of fish according to the obtained EK and EJ, and the development board controls a motor to rotate so as to start feeding when E is greater than a preset feeding strategy threshold G.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the teaching of Zhu. Therefore, claims 1-4 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.